        Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                        :

                    -v-                         :      MEMORANDUM DECISION

JOSEPH SHERESHEVSKY,                            :      08 Cr. 1092 (DC)

                           Defendant.           :

------------------------------------x

APPEARANCES:               LEVITT & KAIZER
                           Attorneys for Defendant
                                  By:    Richard Levitt, Esq.
                           40 Fulton Street, 23rd Floor
                           New York, NY 10038

                           GEOFFREY S. BERMAN, Esq.
                           United States Attorney for the
                           Southern District of New York
                                 By:    Kevin Mead, Esq.
                                        Assistant United States Attorney
                           One Saint Andrew's Plaza
                           New York, NY 10007

CHIN, Circuit Judge:

             On February 3, 2011, defendant Joseph Shereshevsky pleaded guilty to

securities fraud and related crimes. On July 18, 2011, I sentenced him to a term of

imprisonment of 262 months. Mr. Shereshevsky now moves to reduce his sentence to

time served pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act (the

"FSA"), Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). He contends that he suffers
         Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 2 of 11



from "myriad maladies," as a consequence of which "he is at an unusually high risk of

dying from COVID-19." Def. Mem. at 2, 21. Accordingly, he contends that his health

conditions in combination with the risk of contracting COVID-19 in prison constitute

"extraordinary and compelling" circumstances warranting compassionate release. Id. at

22.

              For the reasons set forth below, the motion is denied.

                                        BACKGROUND

1.     Shereshevsky's Crimes

              Mr. Shereshevsky and his co-defendant Steven Byers engaged in "a

massive Ponzi scheme" from 2003 until 2008. See United States v. Shereshevsky, No. 08 Cr.

1092-02 (DC), 2015 WL 13229502, at *1 (S.D.N.Y. Dec. 16, 2015). They operated

WexTrust Capital, a private equity fund that purportedly specialized in real estate

investment and specialty finance opportunities, raising money from investors by

issuing private placement memoranda that contained material misrepresentations and

omissions. Id. The documents failed to disclose, for example, that Mr. Shereshevsky

had a criminal background, including for fraud. Id. Portions of the invested funds were

diverted for purposes other than as represented in the placement memoranda. Id.

Indeed, more than $5 million of investor funds was used by Mr. Shereshevsky, his

family, and entities he controlled. Gov't Letter filed May 22, 2020, in Opp. to Motion

("Gov't Opp.") at 2; Sent. Tr. at 24.


                                            2
        Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 3 of 11



              The loss amount, for Guidelines purposes, was $9.2 million and more than

90 victims were defrauded, most of whom were individual investors who had invested

relatively modest amounts with defendants. Shereshevsky, 2015 WL 13229502, at *1;

Gov't Opp. at 2; Sent. Tr. at 50 (The Court: "Many of the investments were for modest

amounts: $50,000, $100,000, not a lot for some people, but for many people it is their life

savings, or it was money that was being saved to send their kids to college or in the

instance of one person they had been planning on going on a trip for many years. In a

way, it is the shattering of dreams."). In fact, the total losses were much greater and

many more individuals and entities were victimized. See SEC v. Byers, 590 F. Supp. 2d

637, 639 (S.D.N.Y. 2008) (in civil action, Securities and Exchange Commission (the

"SEC") alleged that Shereshevsky and Byers engaged "in a Ponzi scheme that

purportedly defrauded more than one thousand investors of approximately $255

million," and that involved "a massive fraud involving a complex web of some 240

Wextrust affiliates operating in the Middle East, Africa, and the United States"); see also

Sent. Tr. at 50 ("I received letters from 80 victims, and I am confident that there are

many victims who did not write.")

              Moreover, Mr. Shereshevsky used his social and religious standing to

exploit members of his own community, the Orthodox Jewish community. Shereshevsky,

2015 WL 13229502, at *1; Gov't Opp. at 2. At sentencing, the son of one victim

addressed Mr. Shereshevsky as follows:


                                              3
         Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 4 of 11



       [Y]ou lied to my mother. The fact that my mother was the matriarch of
       the Orthodox Jewish community in Norfolk, Virginia meant nothing to
       you other than access to more money to feed your scheme and lifestyle.
       You told an elderly woman that her investment would be treated just as
       you treated your mother's money. I reviewed the list of victims . . . .
       While I found my mother's name, as well as the name[s] of other family
       members, people I know from Norfolk, the New York area and Florida, I
       could not find any investment in your mother's name.

       ...

       [N]o one other than Joseph Shereshevsky himself created this terribly sad
       situation. He stole from my mother and more than a thousand others
       including retirement funds and trust funds. Likewise, countless
       synagogues and charitable causes invested money that was donated by
       their members and supporters that were dedicated to many religious
       purposes, including helping the poor, and they also have become your
       victims.

Sent. Tr. at 10, 15-16.

2.     Shereshevsky's Guilty Plea and Sentencing

               Mr. Shereshevsky was indicted for securities fraud and related crimes in

2008. Shereshevsky, 2015 WL 13229502, at *1. He proved to be a most difficult client, as

during the course of the proceedings he was represented by eleven different lawyers

and the trial had to be adjourned several times. Id. He eventually decided to plead

guilty, and did so on February 3, 2011, pleading guilty to one count of conspiracy to

commit securities fraud, one count of securities fraud, and one count of mail fraud. Id.

at *2; Gov't Opp. at 3.

               I sentenced Mr. Shereshevsky on July 18, 2011. I determined that the total

offense level was 35 and the Criminal History Category was III, resulting in an advisory
                                             4
        Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 5 of 11



Guidelines range of 210 to 262 months. Sent. Tr. at 44. I noted that Mr. Shereshevsky

had two "serious prior convictions," including one for fraud that involved "significant

amounts of money." Id.; see Gov't Opp. at 3 (describing prior convictions for attempted

grand larceny and conspiracy to commit bank fraud). I reviewed some of the letters I

had received from victims, and, as noted above, I heard from the son of one victim.

Sent. Tr. at 44-51. I observed as follows:

       I do not believe that Mr. Shereshevsky has been remorseful. Today
       perhaps I think we saw the first signs of some remorse, but he resisted
       accepting responsibility until the end. And for almost three years there
       were many delays as he protested his innocence, complained about his
       lawyers, and just in general refused to acknowledge his wrongdoing.

Id. at 52. In the end, I sentenced Mr. Shereshevsky to the top of the Guidelines range,

262 months imprisonment. Id.

              Mr. Shereshevsky appealed his conviction and sentence and the Second

Circuit affirmed. Gov't Opp. at 4. In 2015, I denied his motion to set aside his sentence

pursuant to 28 U.S.C. § 2255. Shereshevsky, 2015 WL 13229502, at *1.

3.     Shereshevsky's Request for Compassionate Release

              On April 21, 2020, Mr. Shereshevsky (through an email from his wife)

made a request to the Warden at FCI Otisville, where he is incarcerated, for

compassionate release. Def. Mem. at 7; Gov't Opp. at 6 & Ex. C. Mr. Shereshevsky

contended that "his advanced age, coupled with his preexisting conditions, including

high blood pressure, diabetes, shortness of breath, and a history of two heart attacks


                                             5
        Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 6 of 11



and a total of six cardiac stents, leave him unusually susceptible to COVID-19 disease in

your facility." Def. Mem. at 7-8; Ex. C. He argued that he should be released "to avoid

[his] imminent exposure to and death from the virus in prison." Ex. C. By letter filed

June 3, 2020, defense counsel summarized Mr. Shereshevsky's medical condition, as

reflected in medical records recently released by FCI Otisville. Def. Counsel Letter filed

June 3, 2020.

                Mr. Shereshevsky did not receive a response from the Warden to his

request for compassionate release, and filed the instant motion on May 7, 2020. Def.

Mem. at 8. The government opposed the motion by letter filed May 22, 2020. Gov't

Opp. at 1. Mr. Shereshevsky filed reply papers on May 27, 2020. Def. Reply Mem. at 1.

The government has submitted a number of communications from victims, most

opposing the motion, Gov't Opp. at 6 & Ex. A, and Mr. Shereshevsky submitted letters

from two victims supporting release, Def. Counsel Letter filed June 4, 2020.

                Mr. Shereshevsky is now 63 years old, Def. Mem. at 8, and has served

almost twelve years of his 262-month sentence, id. at 2; Gov't Opp. at 2.

                                       DISCUSSION

1.     Applicable Law

                Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the FSA, a court may

reduce a defendant's sentence upon motion of the Director of the Bureau of Prisons (the

"BOP") or the defendant. See United States v. Gil, No. 90 Cr. 306 (KMW), 2020 WL


                                             6
         Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 7 of 11



2611872, at *1 (S.D.N.Y. May 22, 2020); United States v. Patterson, No. 17 Cr. 118-6 (KPF),

2020 WL 2571044, at *2 (S.D.N.Y. May 21, 2020). A defendant may move for a reduction

under the statute only upon exhausting administrative remedies within the BOP. See 18

U.S.C. § 3582(c)(1)(A). Administrative remedies are deemed exhausted if thirty days

have "lapsed" from the receipt of the request by the BOP. Id.; see, e.g., United States v.

Shkreli, No. 15 Cr. 637 (KAM), 2020 WL 2513521, at *1 (E.D.N.Y. May 16, 2020).

              A court may reduce a sentence if it finds, "after considering the factors set

forth in section 3553(a) to the extent they are applicable," that "extraordinary and

compelling reasons warrant such a reduction" and that the reduction "is consistent with

applicable policy statements issued by the Sentencing Commission." 18 U.S.C. §

3582(c)(1)(A). 1 In addition, in accordance with Sentencing Commission guidance, the

court may not reduce a sentence unless it determines that the "defendant is not a danger

to the safety of any other person or the community." Id. (quoting U.S.S.G. § 1B1.13(2));

see Patterson, 2020 WL 2571044, at *2.

              The existence of "extraordinary and compelling reasons" for a reduction

does not mean that a district court must release the defendant. See United States v.

Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020). Rather, section 3582(c)(1)(A) provides

that a court "may" reduce a sentence if "extraordinary and compelling reasons" are



1      The court may also reduce a sentence where a defendant is at least 70 years old and has
served at least 30 years in prison. See 18 U.S.C. § 3582(c)(1)(A)(ii). That provision is not
applicable here, as Mr. Shereshevsky is not 70 years old and has not served 30 years.
                                               7
         Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 8 of 11



shown, and thus a district court has the discretion to grant or deny a request for

compassionate release even if a defendant is otherwise eligible. See United States v.

Israel, No. 05 Cr. 1039 (CM), 2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019) ("A court is

not required to reduce a sentence on compassionate release grounds, even if a prisoner

qualifies for such reduction because of his medical condition . . . ."). If a defendant

qualifies for a reduction, the court must decide whether to grant the reduction by

weighing the factors set forth in section 3553(a), to the extent they are applicable. See id.

at *2. These include: the nature and circumstances of the offense; the defendant's

history and characteristics; the need for the sentence to reflect the seriousness of the

offense, to promote respect for the law, to provide just punishment for the offense, to

afford adequate deterrence to criminal conduct, and to provide the defendant with

needed medical care; and the need to avoid unwarranted disparities in sentences. See

18 U.S.C. § 3553(a).

              On a motion for compassionate release, the defendant bears the burden of

showing that a reduction is warranted. See Patterson, 2020 WL 2571044, at *2; Ebbers, 432

F. Supp. 3d at 426-27; see also United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)

("A party with an affirmative goal and presumptive access to proof on a given issue

normally has the burden of proof as to that issue.").




                                              8
        Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 9 of 11



2.     Application

              I assume that Mr. Shereshevsky is eligible for compassionate release. As a

threshold matter, he has exhausted his administrative remedies as thirty days have

passed since he submitted his request to the BOP. He certainly is in what would be

considered the "vulnerable" population; as the government acknowledges, given his

age, pre-existing conditions, and current state of health, there is a high risk of serious

health consequences if he contracts COVID-19. See Gov't Opp. at 7.

              The parties dispute the degree of risk Mr. Shereshevsky faces from

COVID-19 because he is in a prison facility. He argues that FCI Otisville is "a mere 80

miles from New York City, the epicenter of the COVID-19 pandemic," and that, as of the

filing of the motion on May 7, 2020, ten staff members there were infected with the

virus. Def. Mem. at 2. The government contends, on the other hand, that significant

improvements have been made at FCI Otisville as the BOP has taken concrete steps to

address the pandemic. Gov't Opp. at 4-5. The government notes that as of the filing of

its opposition on May 22, 2020, FCI Otisville, with approximately 612 inmates, had zero

inmates and only one staff member confirmed with COVID-19. Id. at 5.

              Mr. Shereshevsky probably has the better of the argument, as there would

surely be less of a risk of infection at his home than there is in the crowded and

confined quarters of a prison. I need not resolve this factual dispute, however, for even

assuming Mr. Shereshevsky qualifies for a sentence reduction because he has


                                              9
        Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 10 of 11



established extraordinary and compelling circumstances, I conclude that the section

3553(a) factors weigh against granting compassionate release.

              First, the nature and seriousness of the offense weigh heavily against

compassionate release. I supervised the criminal case for some three years, and I

supervised the parallel civil case brought by the SEC for many more years. Mr.

Shereshevsky engaged in an egregious fraud, one that spanned some five years and

impacted hundreds of people, many of whom I heard from in both cases, including

small investors who lost their homes or pensions or savings. There was a human toll,

and as Mr. Shereshevsky acknowledged at sentencing, "he destroyed lives." Sent. Tr. at

47.

              Second, Mr. Shereshevsky's history and characteristics also weigh heavily

against a sentence reduction. This was his third felony conviction, and he was able to

avoid serving any jail time for the first two convictions. See Gov't Opp. at 3, 9. There

was a shameful breach of trust, as he often used religion to take advantage of others,

including members of his own community. And as I noted above, in my mind he was

never truly remorseful.

              Third, other factors weigh against granting the motion. A sentence

reduction to time served would mean that Mr. Shereshevsky would serve less than

twelve years of a 262-month sentence. Given the seriousness of his crime, such a




                                            10
         Case 1:08-cr-01092-DC Document 154 Filed 06/16/20 Page 11 of 11



sentence reduction would undermine respect for the law and the need for a just

sentence, and the sentence I imposed would lose much of its deterrent effect.

              Fourth, given his criminal record, the seriousness and nature of his

conduct in this case, and his lack of remorse, I am not persuaded that Mr. Shereshevsky

no longer presents a threat to the public.

              Finally, in what is essentially a disparity argument, Mr. Shereshevsky

contends that other inmates -- including high-profile individuals like Michael Cohen

and Paul Manafort as well as younger individuals -- have been granted sentence

reductions because of the pandemic. See Def. Reply Mem. at 2-3 (citing cases). I am not

persuaded. These motions for compassionate release, of course, must be considered on

a case-by-case basis. Here, in light of all the circumstances and the statutory factors, in

my view Mr. Shereshevsky is not deserving of compassionate release.

                                      CONCLUSION

              For the reasons set forth above, Mr. Shereshevsky's motion for

compassionate release is DENIED.

              SO ORDERED.

Dated:        New York, New York
              June 16, 2020



                                                  s/Denny Chin_______________________
                                                  DENNY CHIN
                                                  United States Circuit Judge
                                                  Sitting by Designation
                                             11
